claims that witnesses who did not testify before the grand jury could have
                 implicated another individual in the murder and the statement of the
                 eyewitness who testified before the grand jury revealed that she had dated
                 Richardson and that her statement was not consistent with her testimony.
                 We conclude that extraordinary relief is not warranted on this claim
                 Richardson failed to demonstrate that exculpatory evidence existed which
                 the State neglected to present. The witnesses whom Richardson claims
                 could have pointed to other suspects did not witness the shooting. The
                 petition and supporting appendix do not support Richardson's contention
                 that a witness could testify that Richardson acted in self-defense. And the
                 fact that the eyewitness to the shooting who testified before the grand jury
                 had once met the victim and had dated Richardson did not exculpate
                 Richardson. Moreover, even if the State had presented this evidence, the
                 grand jury heard overwhelming evidence to support a true bill for murder
                 and dissuading a witness, which included testimony that a witness saw
                 Richardson shoot the victim and he later threatened that witness and her
                 family. Thus, Richardson cannot demonstrate a reasonable probability
                 that the grand jury would not have found probable cause existed to indict
                 him if the State had introduced the evidence.    See Lay v. State, 110 Nev.
                 1189, 1198, 886 P.2d 448, 454 (1994) ("[A] defendant shows prejudice
                 [sufficient to warrant dismissal of an indictment] only when there is a
                 reasonable probability that the outcome would have been different absent
                 the misconduct."); Sheriff v. Keeney, 106 Nev. 213, 216, 791 P.2d 55, 57
                 (1990) (providing that defendant must demonstrate substantial prejudice
                 resulting from governmental misconduct to justify dismissal of
                 indictment). Richardson has not demonstrated that the district court



SUPREME COUFff
        OF
     NEVADA
                                                      2
(0) I947A
                 manifestly abused its discretion by denying his pretrial petition for a writ
                 of habeas corpus. See MRS 34.160.
                             Second, Richardson claims that the State did not accurately
                 instruct the grand jury on the crime of dissuading a witness. We disagree.
                 The given instruction correctly informed the grand jury of the elements of
                 preventing or dissuading a person from testifying or producing evidence as
                 defined in NRS 199.230. See NRS 172.095(2) (providing that the State
                 must instruct the grand jury of the elements of the offense alleged).
                 Therefore, Richardson has not demonstrated that the district court
                 manifestly abused its discretion by denying his pretrial petition for a writ
                 of habeas corpus.
                             Third, Richardson claims that the facts presented to the grand
                 jury cannot support an indictment for dissuading a witness because the
                 victim of that crime had already reported the incident to the police when
                 he was alleged to have threatened her. The grand jury was instructed on
                 the elements of dissuading a witness from testifying pursuant to NRS
                 199.230, not dissuading a witness from reporting to police pursuant to
                 NRS 199.305. To the extent that Richardson further claims that his
                 charge is not supported by the evidence, this court's review of a pretrial
                 probable cause determination through an original writ petition is
                 disfavored. See Kussman v. Eighth Judicial Dist. Court, 96 Nev. 544, 545-
                 46, 612 P.2d 679, 680 (1980). Richardson has not demonstrated that the
                 challenge to the probable cause determination fits the exceptions we have
                 made for purely legal issues. See State v. Babayan, 106 Nev. 155, 174, 787
                 P.2d 805, 819-20 (1990) (granting writ of mandamus dismissing an
                 indictment to prevent "gross miscarriage of justice"). Therefore,
                 extraordinary relief is not warranted on this claim.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                                  Having considered Richardson's contentions and concluded
                      that they lack merit, we
                                  ORDER the petition DENIED.




                                                                                  J.
                                                      Pi e )ng
                                                       .:ring
                                                           ri


                                                       TeOP-CL-Ai                 J.
                                                      Parraguirre



                                                      Saifta


                      cc: Hon. Douglas Smith, District Judge
                           Clark County Public Defender
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) I947A    (Ogijo